         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 HANS TIEFENTHALER, on behalf of                       :
 himself and others similarly situated,                :   CIVIL ACTION FILE NO.
                                                       :
        Plaintiff,                                     :
                                                       :
 v.                                                    :   PROPOSED CLASS ACTION
                                                       :
 PROGRESSIVE DIRECT INSURANCE                          :
 COMPANY                                               :   JURY TRIAL DEMANDED
                                                       :
        Defendant.
                                                   /

                                     Preliminary Statement

       1.      Plaintiff Hans Tiefenthaler (“Plaintiff” or “Mr. Tiefenthaler”) brings this action to

enforce the consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public outrage about

the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740, 745 (2012).

       2.      Mr. Tiefenthaler alleges that Progressive Direct Insurance Company

(“Progressive”) commissioned automated telemarketing calls to him and other class members

without their prior express written consent. The calls were made pursuant to an agreement

between Progressive and All Web Leads, Inc. (“All Web Leads”), a company that Progressive

hired to make telemarketing calls on its behalf.

       3.      Mr. Tiefenthaler and class members never consented to receive these calls. In

fact, Mr. Tiefenthaler even registered his number on the National Do Not Call Registry to avoid

unwanted telemarketing calls. Progressive nonetheless engaged in a nationwide telemarketing
             Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 2 of 14




  campaign designed to sell insurance to consumers. Because this telemarketing campaign placed

  calls to many thousands of potential customers en masse, Mr. Tiefenthaler brings this action on

  behalf of a proposed nationwide class of other persons who received illegal telemarketing calls

  from or on behalf of Progressive.

          4.      A class action is the best means of obtaining redress for the Defendant’s wide-

  scale illegal telemarketing and is consistent both with the private right of action afforded by the

  TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                 Parties

          5.      Plaintiff Hans Tiefenthaler is a resident of the Commonwealth of Massachusetts

  and this District.

          6.      Defendant Progressive Direct Insurance Company is a Delaware corporation with

  its principal place of business in Ohio.

                                         Jurisdiction & Venue

        7.        The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

        8.        The Court has personal jurisdiction over Progressive because it provides

insurance services in this District and attempted to sell Plaintiff insurance services in this District

through the automated telemarketing call placed to Plaintiff.

        9.        Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the automated call at issue

was sent into this District.




                                                    2
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 3 of 14




                                      TCPA Background

       10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

       11.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service or to a number that is charged per call. See 47

U.S.C. § 227(b)(1)(A). The TCPA provides a private cause of action to persons who receive

calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

       12.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       13.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).




                                                 3
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 4 of 14




        14.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

The Growing Problem of Automated Telemarketing

        15.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

        16.     “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.



                                                 4
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 5 of 14




       17.     In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       18.     The New York Times reported on the skyrocketing number of robocall complaints

and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad.

Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.



                                      Factual Allegations

Call to Mr. Tiefenthaler

       19.     Plaintiff Tiefenthaler is a “person” as defined by 47 U.S.C. § 153(39).

       20.     Mr. Tiefenthaler’s telephone number, (XXX) XXX-0111, is assigned to a cellular

telephone service.

       21.     Mr. Tiefenthaler registered his telephone number, (XXX) XXX-0111, on the

National Do Not Call Registry over a year ago to avoid unwanted telemarketing calls.

       22.     On July 2, 2019, Mr. Tiefenthaler nonetheless received a telemarketing call.

       23.     When he answered the phone, a series of pre-recorded messages played.

       24.     The pre-recorded message identified “InsuranceQuotes.com”.



                                                5
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 6 of 14




       25.      “InsuranceQuotes.com” is a website owned by All Web Leads.

       26.      The call played a series of pre-recorded messages and then the call was ended.

       27.      Later on July 2, 2019, Mr. Tiefenthaler received an automated telemarketing call

from All Web Leads.

       28.      This call was made with an ATDS, as that term is defined by the TCPA.

       29.      The Plaintiff knew that it was made with an ATDS because right before the call

connected there was a distinctive “click and pause” sound, which is associated with a predictive

dialing system.

       30.      The pause signifies the algorithm of the predictive dialer operating. The

predictive dialer dials thousands of numbers at once, and only transfers the call to a live agent

once a human being is on the line.

       31.      On information and belief, the dialing system used by All Web Leads also has the

capacity to store telephone numbers in a database and dial them automatically with no human

intervention.

       32.      Loading a list of telephone numbers into the dialing system and pressing a single

command does this.

       33.      On information and belief, the dialing system can also produce numbers using a

sequential number generator and dial them automatically.

       34.      The dialing system can do this by inputting a straightforward computer command.

       35.      Following that command, the dialing system will sequentially dial numbers.

       36.      First, it would dial a number such as (555) 000-0001, then (555) 000-0002, and so

on.


                                                 6
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 7 of 14




       37.     This would be done without any human intervention or further effort.

       38.     On information and belief, the dialing system used by used by All Web Leads is

driven by software that utilizes an algorithm that determines when All Web Leads will make a

phone call. The dialer makes this determination automatically and without human intervention.

These characteristics too are indicative of an ATDS.

       39.     The call to Mr. Tiefenthaler’s call was transferred from All Web Leads directly to

a Progressive Insurance Agent.

       40.     The Progressive Insurance Agent promoted their services and attempted to sell

Mr. Tiefenthaler insurance, including by providing him with an insurance quote.

       41.     Confirming Progressive’s involvement, the e-mail address that sent the quote was

customerservice@e.progressive.com.

       42.     The Plaintiff’s quote number was “836680333.”

       43.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

nuisance and disturbed the solitude of Plaintiff and the class.

                 Progressive’s Liability for Calls Initiated by All Web Leads

       44.     For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).


                                                 7
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 8 of 14




       45.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       46.     In fact, the Federal Communication Commission has instructed that sellers such

as Progressive may not avoid liability by outsourcing telemarketing to third parties, such as All

Web Leads:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC noted, because “[s]ellers may have thousands of ‘independent’
       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       47.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of either section 227(b) or

section 227(c) that are committed by third-party telemarketers.”1

       48.     The May 2013 FCC Ruling held that, even absent evidence of a formal

contractual relationship between the seller and the telemarketer, a seller is liable for


1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).

                                                  8
            Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 9 of 14




   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls.

   28 FCC Rcd at 6586 (¶ 34).

           49.     The May 2013 FCC Ruling further clarifies the circumstances under which a

   telemarketer has apparent authority:

           [A]pparent authority may be supported by evidence that the seller allows the
           outside sales entity access to information and systems that normally would be
           within the seller’s exclusive control, including: access to detailed information
           regarding the nature and pricing of the seller’s products and services or to the
           seller’s customer information. The ability by the outside sales entity to enter
           consumer information into the seller’s sales or customer systems, as well as the
           authority to use the seller’s trade name, trademark and service mark may also be
           relevant. It may also be persuasive that the seller approved, wrote or reviewed the
           outside entity’s telemarketing scripts. Finally, a seller would be responsible under
           the TCPA for the unauthorized conduct of a third-party telemarketer that is
           otherwise authorized to market on the seller’s behalf if the seller knew (or
           reasonably should have known) that the telemarketer was violating the TCPA on
           the seller’s behalf and the seller failed to take effective steps within its power to
           force the telemarketer to cease that conduct.

FCC Rcd at 6592 (¶ 46).

           50.     Finally, courts have held that sellers can be held vicariously liable under a

   ratification theory when they accept the benefit of a telemarketer’s calls. See, e.g., Smith v. State

   Farm Mut. Auto. Ins. Co., 30 F. Supp. 3d 765, 779 (N.D. Ill. 2014). “A principal can ratify an

   act by (a) manifesting assent that the act shall affect the person's legal relationships, or (b)

   conduct that justifies a reasonable assumption that the person so consents.” Id. quoting

   Restatement (Third) of Agency § 4.01(1) (2006).

           51.     Progressive is vicariously liable for the calls placed by All Web Leads to Plaintiff

   and proposed Class members because All Web Leads placed the calls at issue in this Complaint

   on behalf of Progressive. On information and belief, All Web Leads and Progressive have a

   contract under which Progressive pays All Web Leads to place autodialed telemarketing calls to

                                                      9
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 10 of 14




consumers on its behalf and then transfer those calls to Progressive representatives. Under the

contract, Progressive controls the manner and timing under which these telemarketing calls are

placed. Progressive further specifies certain criteria in respect to the type of consumer it directs

All Web Leads to call and transfer to its representatives for purposes of selling insurance.

Progressive benefitted from the calls placed by All Web Leads because it provided Progressive

with additional business prospects.

       52.     What’s more, in its May 2013 FCC Ruling, the FCC made clear that called parties

may obtain “evidence of these kinds of relationships . . . through discovery, if they are not

independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of circumstances

pointing to apparent authority on behalf of the telemarketer “should be sufficient to place upon

the seller the burden of demonstrating that a reasonable consumer would not sensibly assume

that the telemarketer was acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                      Class Action Allegations

       53.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of a class of all other persons or entities similarly

situated throughout the United States.

       54.     The Class of persons Plaintiff proposes to represent is tentatively defined as:


       All persons within the United States to whom: (a) Defendant and/or a third party
       acting on its behalf, made one or more non-emergency telephone calls; (b) to their
       cellular telephone number or number that is charged per call; (c) using an automatic
       telephone dialing system or an artificial or prerecorded voice; and (d) at any time
       in the period that begins four years before the date of the filing of this Complaint to
       trial.




                                                  10
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 11 of 14




        55.     Excluded from the Class are counsel, the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

        56.     The Class as defined above are identifiable through phone records and phone

number databases.

        57.     The potential Class’s members number at least in the thousands. Individual

joinder of these persons is impracticable.

        58.     Plaintiff is a member of the Class.

        59.     There are questions of law and fact common to Plaintiff and to the proposed

Class, including but not limited to the following:

                a. Whether Defendant violated the TCPA by using automated calls to contact

putative class members cellular telephones;

                b. Whether Defendant’s agent(s) initiated calls without obtaining the recipients’

prior express invitation or permission for the call;

                c. Whether Defendant is vicariously liable for the telemarketing conduct of its

agent(s); and

                d. Whether the Plaintiff and the class members are entitled to statutory damages

because of Defendant’s actions.

        60.     Plaintiff’s claims are typical of the claims of class members.

        61.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the class, he will fairly and adequately protect the interests of the




                                                  11
         Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 12 of 14




class, and he is represented by counsel skilled and experienced in class actions, including TCPA

class actions.

       62.       Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

       63.       The likelihood that individual members of the Class will prosecute separate actions

is remote due to the time and expense necessary to prosecute an individual case.

       64.       Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.



                                            Legal Claims

                                          Count One:
                       Violation of the TCPA’s Automated Call provisions

       65.       Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       66.       The Defendant violated the TCPA by (a) initiating automated telephone

solicitations to telephone numbers, or (b) by the fact that others made those calls on its behalf.

See 47 U.S.C. § 227(b).

       67.       The Defendant’s violations were willful and/or knowing.

       68.       Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or their affiliates, agents, and/or other persons or entities acting




                                                   12
           Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 13 of 14




on Defendant’s behalf from making calls, except for emergency purposes, to any telephone

numbers using an ATDS and/or artificial or prerecorded voice in the future.


                                            Relief Sought

          WHEREFORE, for himself and all class members, Plaintiff requests the following relief:

          A.     Injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from making calls, except for emergency

purposes, to any telephone numbers using an ATDS and/or artificial or prerecorded voice in the

future.

          B.     Because of Defendant’s violations of the TCPA, Plaintiff Tiefenthaler seeks for

himself and the other putative Class members $500 in statutory damages per violation or—where

such regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to

47 U.S.C. § 227(b)(3).

          D.     An order certifying this action to be a proper class action under Federal Rule of

Civil Procedure 23, establishing any appropriate Class the Court deems appropriate, finding that

Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

          E.     Such other relief as the Court deems just and proper.

          Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                                        Respectfully Submitted for Plaintiff,

                                                        /s/ Anthony Paronich
                                                        Anthony Paronich
                                                        PARONICH LAW, P.C.
                                                        350 Lincoln Street, Suite 2400

                                                   13
Case 1:19-cv-11632-WGY Document 1 Filed 07/29/19 Page 14 of 14




                                   Hingham, MA 02043
                                   Telephone: (617) 485-0018
                                   Facsimile: (508) 318-8100
                                   Email: anthony@paronichlaw.com




                              14
